Citation Nr: 1235135	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a vision disability.  

2.  Entitlement to service connection for a left leg disability, claimed as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had confirmed active service from February 1984 to July 1984, May 2002 to February 2003, October 2003 to December 2004, January 2006 to July 2007, and from July 2007 to August 2008.  In between his periods of active duty, the Veteran served approximately nineteen years and eight months of inactive duty service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon, denying the claims currently on appeal.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in June 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

The Board acknowledges the Veteran's personnel records indicate he served in an imminent danger area in Iraq from March 2004 to December 2004.  He was awarded the Combat Action Badge in December 2005.
 
In September 2011, the Board issued a decision in which it remanded the issues listed on the title page above.  

Finally, in October 2008, the Debt Management Center at the St. Paul, Minnesota RO notified the Veteran that an overpayment was created in the calculated amount of $2,937.00.  In November 2008, the Portland RO received a statement from the Veteran challenging the validity of the debt and requesting waiver of the overpayment.  It does not appear that this issue has been adjudicated by the RO.  Accordingly, it is referred to the RO for appropriate action.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

These matters were remanded by the Board in September 2011 because there was insufficient medical evidence to adjudicate the claims.  Specifically, the Board found that a February 2009 VA examination opinion was inadequate in its discussion concerning the nature and etiology of the left leg disability.  Regarding the claim for service connection for a vision disability, the Board found that there remained an unanswered medical question as to nature and etiology of any current vision disability.  As such, the Board remanded the matters in order to afford the Veteran comprehensive VA examinations.  Critically, the Board noted:

[T]he Veteran has stated he is scheduled to deploy on October 11, 2011, and a VA examination prior to that date is requested.

It appears that the VA medical center sent notice to the Veteran at his address of record in September 2011 scheduling him for VA examinations.  The letter scheduling the examination is not of record.  A handwritten note, however, dated in October 2011 indicated that the Veteran "refused examinations."  

In a November 2011 statement, the Veteran's representative advised the RO that the Veteran was deployed to Afghanistan and would not be back until this time next year (approximately one year).  The representative requested that the file be" put on hold" until he returned, at which time he would be available to attend VA examinations.  The Board observes that it appears that the Veteran will be back sometime in November 2012.

In a May 2012 letter, the RO acknowledged receipt of a May 2011 notice in which the Veteran informed the RO that he would be returning to active duty on September 20, 2011.  The May 2011 notice is not associated with the Veteran's claims folder.  

38 C.F.R. § 3.655, in pertinent part, provides:  

(a) General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Here, the Board finds that the Veteran was deployed to active duty at the time of the VA examinations.  There is no evidence to support any contention that he refused to attend the examinations.  Rather, the Veteran and his representative provided notice both prior and subsequent to the examinations that the Veteran was deployed to active duty.  As such, the Board finds that the Veteran has shown good cause for his failure to report to the VA examinations.  Because there remains insufficient medical evidence to decide these claims, the matters must be remanded to afford the Veteran the required examinations.  As noted, the information provided suggests that the Veteran will return home sometime in November 2012.  The RO should take appropriate steps to schedule the examination once the Veteran returns back from Afghanistan.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all service medical records from the Veteran's most recent deployment.

2.  Contact the Veteran and request that he identify all medical facilities and providers which have treated him for left leg and eye problems.  Thereafter, the RO/AMC should take appropriate steps to obtain the identified records.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and etiology of any left leg disability.  The claims folder should be provided to and reviewed by the examiner.  The examiner should elicit a complete history regarding the Veteran's left leg complaints. 

The examiner should provide a rationale for all opinions and reconcile the opinions with all pertinent evidence of record.  Specifically, the VA examiner should address the following:

a.  Provide a diagnosis of all disabilities of the left leg.  Based on the complaints the Veteran has concerning his left leg and the objective medical findings, determine whether objective testing, including EMG and nerve conduction studies, is necessary.  If it found that such studies are not necessary a complete rationale should be reported which takes into consideration the Veteran's complaints, objective physical findings, and the medical records on file.

b.  State whether it is as likely as not (50 percent probability or greater) that any diagnosed left leg condition(s), including left femoral cutaneous nerve impingement was 1) incurred in service or is related to service, including any incident of service; 2) is caused by his service-connected chronic lumbosacral spine strain superimposed on early degenerative changes; or 3) is aggravated by his service-connected chronic lumbosacral spine strain superimposed on early degenerative changes. 

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

Complete rationale for all opinions must be provided.  In this regard, the examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  

c.  If it is determined that the Veteran's left leg symptoms cannot be attributed to a known diagnosis, the examiner should state whether the Veteran suffers from a chronic multisymptom illness of joints resulting from an undiagnosed illness.  The severity of any such condition should be discussed.

If the examiner finds that the manifestations of left leg symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.  

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  Schedule a VA eye examination to determine the nature and etiology of all diagnosed eye disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to address the following:

a.  Identify all disabilities which are considered a congenital and/or developmental defect of the eyes and all disabilities which are considered refractive error.  If a congenital/developmental defect is found, the examiner should state whether there was a superimposed disease or injury in service which has caused additional disability.  If so, the examiner should offer a full explanation.

b. Specifically diagnose all diseases of the eyes.  State whether photophobia is a disease process or is a symptom of a disease process.  If a symptom, please identify the underlying disease of the eye which causes photophobia. 

c. If the Veteran's eye symptoms can be attributed to any diagnosed disability, the examiner should specify the current diagnosis.  Thereafter, the examiner should express an opinion as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed eye disability is related to any event or incident in service, to include his service in the Persian Gulf and the Veteran's history concerning the conditions and incidents he endured during such service.  

d. If a diagnosis for the Veteran's eye symptoms cannot be established, this should be stated.  The examiner should then be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

3.  After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


